                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTINE CHANG,                                     Case No. 19-cv-07068-JSW
                                                         Plaintiff,
                                   8
                                                                                              ORDER GRANTING MOTIONS TO
                                                  v.                                          DISMISS
                                   9
                                         EZERY BEAUCHAMP, et al.,                             Re: Dkt. Nos. 48, 49
                                  10
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court for consideration is the motion to dismiss the amended complaint for

                                  14   failure to state a claim filed by defendants Officer Todd Carden (“Carden”), Captain Ezery

                                  15   Beauchamp (“Beauchamp”), Officer T. Swarts (“Swarts”), and California Highway Patrol

                                  16   (“CHP”)(collectively, “Defendants”) and the motion to dismiss for insufficient service of process

                                  17   as to defendant Sergeant S. Morales (“Morales”). The Court has considered the parties’ papers,

                                  18   relevant legal authority, and the record in this case, and it finds the matter suitable for disposition

                                  19   without oral argument. See N.D. Civ. L.R. 7-1(b). For the following reasons, the Court hereby

                                  20   GRANTS Defendants’ motion to dismiss for failure to state a claim and GRANTS the motion to

                                  21   dismiss for insufficient service of process.

                                  22                                             BACKGROUND

                                  23          Plaintiff, proceeding pro se, filed this action in state court on May 24, 2019 alleging state

                                  24   law claims for fraud, fraudulent concealment, breach of fiduciary duties, negligence, intentional

                                  25   infliction of emotional distress, and denial of constitutional rights under the California

                                  26   Constitution. (See Dkt. No. 1, Def.’s Notice of Removal.) After the state court sustained

                                  27   Defendants’ demurrer, Plaintiff filed her First Amended Complaint (“FAC”), which included

                                  28   claims under federal law. Defendants then removed the action to federal court on October 28,
                                   1   2019. (Id.)

                                   2            Defendants Carden, Swarts, Beauchamp, and CHP moved to dismiss Plaintiff’s FAC for

                                   3   failure to state a claim. (Dkt. No. 30.) The Court granted Defendants’ motion on August 3, 2020.

                                   4   (Dkt. No. 42.) The Court granted Plaintiff leave to amend her claims for constitutional

                                   5   deprivations under federal and state law; however, the Court dismissed Plaintiff’s remaining state

                                   6   law claims without leave to amend. (Id.) Defendant Morales moved to dismiss Plaintiff’s claims

                                   7   against him for insufficient service. (Dkt. No. 35.) The Court denied the motion to dismiss for

                                   8   insufficient service but granted the request to quash service of Sergeant Morales. The Court

                                   9   ordered Plaintiff to complete service of process on Sergeant Morales within thirty days of its

                                  10   order.

                                  11            Plaintiff filed her Second Amended Complaint (“SAC”), which is substantially similar to

                                  12   the FAC, on August 25, 2020. (Dkt. No. 43.) As in her FAC, Plaintiff’s claims arise out of a car
Northern District of California
 United States District Court




                                  13   accident which occurred on December 16, 2018. (SAC ¶¶ 12-14.) Plaintiff alleges that the other

                                  14   driver was responsible for the accident, which damaged Plaintiff’s vehicle and caused her injury.

                                  15   (Id. ¶ 17.) According to Plaintiff, Officers Carden and Swarts investigated the accident and

                                  16   prepared an accident report, which was inaccurate and fraudulent because it did not determine that

                                  17   the other driver was at fault for the accident. (Id. ¶¶ 18-19; see also Request for Judicial Notice,

                                  18   Ex. A.) 1 Plaintiff filed a rebuttal to the accident report with CHP, and Officer Carden then issued

                                  19   a supplemental report regarding the accident investigation report. (Id. ¶ 22.) Plaintiff submitted a

                                  20   citizen complaint to CHP, which conducted an internal investigation of the accident report and

                                  21   supplemental report and confirmed the report’s accuracy. (Id. ¶ 24.) Plaintiff alleges that the

                                  22   investigation into the accident report was not conducted in conformity with CHP policy. (Id. ¶

                                  23   27.) Plaintiff alleges that as a result of the inaccurate accident report, the other driver’s insurer,

                                  24   CSAA, would not pay Plaintiff for the damages she incurred in the accident. (Id. ¶ 29.)

                                  25            Plaintiff seeks monetary damages for the alleged violation of Plaintiff’s Fourteenth

                                  26

                                  27   1
                                              The Court grants Defendants’ request and takes judicial notice of the traffic collision report
                                  28   and supplemental report prepared in connection with the car accident underlying the claims at
                                       issue under the doctrine of incorporation of reference. (Dkt. No. 50.)
                                                                                         2
                                   1   Amendment due process and equal protection rights under 42 U.S.C. section 1983 (“Section

                                   2   1983”) and seeks injunctive relief for alleged violations of Article I, Section I, 7(a) of the

                                   3   California Constitution.

                                   4                                                ANALYSIS

                                   5   A.     Applicable Legal Standards.
                                   6          1.      Rule 12(b)(6)
                                   7          A motion to dismiss is proper under Rule 12(b)(6) where the pleadings fail to state a claim

                                   8   upon which relief can be granted. The Court’s “inquiry is limited to the allegations in the

                                   9   complaint, which are accepted as true and construed in the light most favorable to the plaintiff.”

                                  10   Lazy Y Ranch LTD v. Behrens, 546 F.3d 580, 588 (9th Cir. 2008). Because Plaintiff is proceeding

                                  11   pro se, the Court must construe her pleadings liberally. Hebbe v. Pliler, 627 F.3d 338, 342 (9th

                                  12   Cir. 2010).2 However, the Court may not “supply essential elements of the claim that were not
Northern District of California
 United States District Court




                                  13   initially pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).

                                  14   Even under the liberal pleading standard of Federal Rule of Civil Procedure 8(a)(2), “a plaintiff’s

                                  15   obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

                                  16   conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

                                  17   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing Papasan v. Allain, 478 U.S. 265, 286

                                  18   (1986)).

                                  19          Pursuant to Twombly, a plaintiff must not merely allege conduct that is conceivable but

                                  20   must instead allege “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                  21   “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

                                  22   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

                                  23   Iqbal, 556 U.S.662, 678 (2009) (citing Twombly, 550 U.S. at 556). “The plausibility standard is

                                  24   not akin to a probability requirement, but it asks for more than a sheer possibility that a defendant

                                  25   has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 557) (internal quotation marks omitted).

                                  26
                                       2
                                  27           Although she is acting pro se, Plaintiff is expected to follow the same rules of procedure
                                       that govern other litigants. See, e.g., Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995); King v.
                                  28   Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987), overruled on other grounds Lacey v. Maricopa County,
                                       693 F.3d 896, 928 (9th Cir. 2012).
                                                                                           3
                                   1          In general, if the allegations are insufficient to state a claim, a court should grant leave to

                                   2   amend, unless amendment would be futile. See, e.g. Reddy v. Litton Indus., Inc., 912 F.2d 291,

                                   3   296 (9th Cir. 1990); Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv., Inc., 911 F.2d 242,

                                   4   246-47 (9th Cir. 1990). “A pro se litigant must be given leave to amend his or her complaint, and

                                   5   some notice of its deficiencies, unless it is absolutely clear that the deficiencies of the complaint

                                   6   could not be cured by amendment.” Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995)

                                   7   (citation omitted). If after careful consideration, it is clear that a complaint cannot be cured by

                                   8   amendment, the Court may dismiss without leave to amend. Id. at 1105-06.

                                   9          2.      Rule 12(b)(5)
                                  10          Pursuant to Federal Rule of Civil Procedure Rule 12(b)(5), a district court may dismiss an

                                  11   action based on insufficient service. Federal courts cannot exercise personal jurisdiction over a

                                  12   defendant without proper service of process. Omni Capital Int’l, Ltd. V. Wolff & Co., 484 U.S. 97,
Northern District of California
 United States District Court




                                  13   104 (1987). To determine whether service of process is proper, courts look to the requirements of

                                  14   Federal Rule of Civil Procedure 4 (“Rule 4”). A plaintiff bears the burden of demonstrating that

                                  15   service is proper. See Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir. 2004). If a plaintiff is

                                  16   unable to satisfy this burden, the court may exercise its discretion to either dismiss the action or

                                  17   retain the action and quash the service of process. Stevens v. Sec. Pac. Nat’l Bank, 538 F.2d 1387,

                                  18   1389 (9th Cir. 1976).

                                  19   B.     Plaintiff’s Due Process and Equal Protection Claims Are Dismissed.
                                  20          1.      Due Process

                                  21          The Due Process Clause of the Fourteenth Amendment to the United States Constitution

                                  22   provides, “no state shall…deprive any person of life, liberty, or property, without due process of

                                  23   law.” U.S. Constitution, amend. XIV § 1. This clause guarantees both procedural and substantive

                                  24   due process. Procedural due process protects individuals against the deprivation of liberty or

                                  25   property by the government, while substantive due process protects individuals from the arbitrary

                                  26   deprivation of liberty by the government. Williams v. Anderson, No. 1:18-cv-00183-AWI-SKO,

                                  27   2018 WL 1806462, at *3 (E.D. Cal. Apr. 17, 2018) (citing Portman v. County of Santa Clara, 995

                                  28   F.2d 898, 904 (9th Cir. 1993)). A Section 1983 claim for a violation of due process has three
                                                                                          4
                                   1   elements: “(1) a liberty or property interest protected by the Constitution; (2) a deprivation of the

                                   2   interest by the government; and (3) lack of process.” Portman, 995 F.2d at 904; see also Nunez v.

                                   3   City of Los Angeles, 147 F.3d 867,871 (9th Cir. 1998) (“To establish a substantive due process

                                   4   claim, a plaintiff must, as a threshold matter, show a government deprivation of life, liberty, or

                                   5   property.”).

                                   6           In her SAC, Plaintiff has not identified a constitutionally protected liberty or property

                                   7   interest of which she was deprived. In alleging violations of her due process rights, Plaintiff lists

                                   8   the cost of repairs to her automobile after the accident, expenses she paid to find alternate

                                   9   transportation, and the pain and distress caused by her physical injuries—all injuries she alleges

                                  10   occurred because of the CHP’s accident investigation and subsequently flawed reporting and

                                  11   investigation. (SAC ¶ 35.) These losses, however, resulted from the car accident, not CHP’s

                                  12   report and investigation. Moreover, Plaintiff does not have a constitutionally protected right to a
Northern District of California
 United States District Court




                                  13   favorable accident report or the outcome of CHP’s internal investigation.

                                  14           Plaintiff also alleges that her due process rights were violated because Officers Swarts and

                                  15   Carden restrained her in her car at the scene of the accident, preventing her from exchanging

                                  16   insurance information with the other driver. (Id. ¶ 36.) Plaintiff does not allege that either officer

                                  17   physically restrained her; rather, her allegations suggest that the she felt restrained by the officers’

                                  18   instruction her to remain by her vehicle during the investigation. These allegations are insufficient

                                  19   to establish a violation of a constitutionally protected liberty interest.

                                  20           Plaintiff’s claims for violations of the due process clause in California’s constitution

                                  21   similarly fail. Plaintiff has failed to sufficiently allege a statutory benefit of which she was

                                  22   allegedly deprived, which is necessary for a viable due process claim under state law. See Ryan v.

                                  23   California Interscholastic Fed’n-San Diego Section, 94 Cal. App. 4th 1048, 1071 (2001).

                                  24           Accordingly, the Court concludes that Plaintiff has failed to state a cognizable due process

                                  25   claim under federal law and state law.

                                  26           2.      Equal Protection

                                  27           In her SAC, Plaintiff clarifies that her equal protection claim is a “class of one” claim.

                                  28   (See SAC ¶¶ 37, 39.) A plaintiff can establish an equal protection “class of one” claim by alleging
                                                                                           5
                                   1   that she “has been intentionally treated differently from others similarly situated and that there is

                                   2   no rational basis for the difference in treatment” in the departure from some norm or common

                                   3   practice. See Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). Allegations, however,

                                   4   that a defendant has done some harmful act against the plaintiff, without more, fail to state an

                                   5   equal protection “class of one” claim. See Williams, 2018 WL 1806462, at *3.

                                   6          Plaintiff alleges that Defendants singled her out and treated her differently from others.

                                   7   But, as with the allegations in the FAC, Plaintiff does not allege facts that support her claim that

                                   8   Defendants intentionally treated her differently from other similarly situated individuals. Absent

                                   9   allegations identifying who the similarly situated “others” are and how Defendants treated Plaintiff

                                  10   differently, Plaintiff’s class of one claim is implausible.

                                  11          Additionally, because equal protection claims under California law are substantially

                                  12   similar to those under federal law, Plaintiff’s state law equal protection claims fail for the same
Northern District of California
 United States District Court




                                  13   reasons. See Conservatorship of Edde, 173 Cal. App. 4th 883, 891 (2009) (citing Dep’t of

                                  14   Developmental Servs. v. Ladd, 224 Cal. App. 3d 128, 139 (1990). The Court concludes that

                                  15   Plaintiff has failed to state a cognizable equal protection claim under both federal and state law.

                                  16          In its prior Order, the Court permitted Plaintiff leave to amend her constitutional claims but

                                  17   cautioned that an amended complaint must allege with specificity how Defendants violated her

                                  18   constitutional rights. The SAC, however, again fails to plead plausible claims for constitutional

                                  19   deprivations under state or federal law. Accordingly, the Court GRANTS Defendants' motions to

                                  20   dismiss Plaintiff’s due process and equal protection claims WITHOUT LEAVE TO AMEND.

                                  21   C.     Motion to Dismiss Sergeant Morales for Insufficient Service Under Rule 12(b)(5).
                                  22          Federal Rule of Civil Procedure 4(e) governs service of process on individual defendants.

                                  23   Under the federal rule, the methods for serving an individual defendant include: (1) delivering a

                                  24   copy of the summons and complaint to the individual personally; (2) leaving a copy of the

                                  25   summons and complaint at the individual’s dwelling or usual place of abode with someone of

                                  26   suitable age and discretion who resides there; or (3) delivering a copy of the summons and

                                  27   complaint to an agent authorized by appointment or law to receive service of process. Fed. R. Civ.

                                  28   P. 4(e)(2). Additionally, an individual defendant may be served with process pursuant to the law
                                                                                          6
                                   1   of the state where the district is located. Fed. R. Civ. P. 4(e)(1). California law provides

                                   2   individual defendants may be personally served by personal delivery of the summons and

                                   3   complaint to the individual or the individual’s authorized agent. Am. Express Centurion Bank v.

                                   4   Zara., 199 Cal. App. 4th 383, 389 (2011). California law also permits substitute service by

                                   5   delivery of the summons and complaint to the individual’s dwelling, usual place of abode, usual

                                   6   place of business, or usual mailing address, and followed by mailing a copy of the summons and

                                   7   complaint to the person to be served at the place where the documents were left. Id. Substitute

                                   8   service, however, is only permitted “after a good faith effort at personal service has first been

                                   9   made: the burden is on the plaintiff to show that the summons and complaint cannot with

                                  10   reasonable diligence be personally delivered to the individual defendant.” Id.

                                  11          The Court previously determined that Plaintiff’s service attempt on Sergeant Morales was

                                  12   insufficient under federal and state rules and exercised its discretion to quash service of the
Northern District of California
 United States District Court




                                  13   complaint against Sergeant Morales. (Dkt. No. 42.) The Court granted Plaintiff thirty days, until

                                  14   August 30, 2020, to perfect service on Sergeant Morales. (Id.) Plaintiff filed a proof of service

                                  15   stating that Sergeant Morales was served by substitute service at his usual place of abode on

                                  16   August 29, 2020. (Dkt. No. 45.) According to the proof of service, the documents were left with

                                  17   Sergio Y. Morales at an address in Hayward, CA. (Id.) However, Sergeant Morales attests that he

                                  18   does not reside at that address or have any connection to Mr. Sergio Morales. (Dkt. No. 48-1,

                                  19   Declaration of S. Morales (“Morales Decl.”) ¶ 3.) Plaintiff argues that she located this address

                                  20   “believed to be Defendant Morales’ home” by “zip-match,” but she provides no explanation for

                                  21   how the “zip match” process works or how she was determined service should be effected at the

                                  22   Hayward address. (See Dkt. No. 51-1, ¶ 5; Ex. 5.) Accordingly, the Court concludes that

                                  23   Plaintiff’s attempt to serve Sergeant Morales was insufficient under the state and federal rules.

                                  24          Plaintiff also requests, in the alternative, that the Court permit service by publication as to

                                  25   Sergeant Morales. California law permits service by publication “if upon affidavit it appears to

                                  26   the satisfaction of the court in which the action is pending that the party to be served cannot with

                                  27   reasonable diligence be served in another manner” specified in Article 3 of the California Code of

                                  28   Civil Procedure. Cal. Civ. Proc. Code § 415.50(a). In determining whether a plaintiff has
                                                                                         7
                                   1   exercised “reasonable diligence,” the court examines the affidavit to see whether the plaintiff

                                   2   “took those steps a reasonable person who truly desired to give notice would have taken under the

                                   3   circumstances.” Donel, Inc. v. Badalian, 87 Cal. App. 3d 327, 333 (1978). The “reasonable

                                   4   diligence” requirement “denotes a thorough, systematic investigation and inquiry conducted in

                                   5   good faith by the party or his agent or attorney.” Kott v. Super. Ct., 45 Cal. App. 4th 1126, 1137

                                   6   (1996). “Before allowing a plaintiff to resort to service by publication, the courts necessarily

                                   7   require him to show exhaustive attempts to locate the defendant, for it is generally recognized that

                                   8   service by publication rarely results in actual notice.” Watts v. Crawford, 10 Cal. 4th 743, 749 n.5

                                   9   (1995) (internal quotations and citations omitted). Because of due process concerns, service by

                                  10   publication should be allowed only “as a last resort.” Donel, 87 Cal. App. 3d at 333.

                                  11          Here, Plaintiff has not demonstrated that she has exercised the reasonable diligence

                                  12   required to warrant service by publication. Plaintiff has attempted to serve Sergeant Morales three
Northern District of California
 United States District Court




                                  13   times since initiating this action over a year ago, and each attempt has been deficient. Moreover,

                                  14   Plaintiff has not provided details of her service attempts or her investigative efforts to locate

                                  15   Sergeant Morales. For example, with her most recent service attempt, Plaintiff claims that she

                                  16   identified the service address using a “zip-match.” She does not, however, explain how this

                                  17   process works or detail any attempt on her behalf to ascertain whether the home address she

                                  18   identified was Sergeant Morales’ correct address. Three service attempts over more than a year

                                  19   are insufficient to “exhaust the myriad of other options available.” Castillo-Antonio v. Azurdia,

                                  20   No. C-13-05709 DMR, 2014 WL 4060219, at *3 (N.D. Cal. Aug. 14, 2014) (plaintiff failed to

                                  21   show reasonable diligence in attempting service where he did not attempt to gather information

                                  22   about the defendant’s location via phone books, online people search tools, voter registries, or

                                  23   other common sources of information, or by hiring a private investigator or contact relatives to

                                  24   confirm the defendant’s address). Accordingly, the Court concludes that Plaintiff has not

                                  25   exercised reasonable diligence in her attempts to serve Sergeant Morales and is not entitled to

                                  26   service by publication.

                                  27          Accordingly, because Plaintiff has failed to effectively serve Sergeant Morales under

                                  28   federal or state rules within the timeframe provided by the Federal Rules of Civil Procedure and
                                                                                          8
                                   1   the deadline set by this Court in its prior order, the Court GRANTS Sergeant Morales’ motion to

                                   2   dismiss under Rule 12(b)(5). Because Plaintiff has failed to serve Sergeant Morales despite being

                                   3   afforded multiple opportunities to perfect service, Plaintiff’s claims against Sergeant Morales are

                                   4   DISMISSED WITH PREJUDICE.

                                   5                                             CONCLUSION

                                   6          For the foregoing reasons, the Court GRANTS Defendants’ motion to dismiss for failure to

                                   7   state a claim and GRANTS the motion to dismiss for insufficient service with prejudice. The

                                   8   Court shall enter a separate judgment and the Clerk shall close the file.

                                   9          IT IS SO ORDERED.

                                  10   Dated: January 19, 2021

                                  11                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         9
